Citation Nr: 0123210	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-12 213A	)	DATE
	)
	)


THE ISSUE

Whether a September 1968 Board decision denying a rating in 
excess of 70 percent for schizophrenia and a total rating 
based on individual unemployability due to service-connected 
disability should be reversed on the grounds of clear and 
unmistakable error (CUE).

(The issues of whether a March 1967 rating decision was 
clearly and unmistakably erroneous in reducing the disability 
rating for schizophrenia from 100 to 70 percent and 
entitlement to an effective date earlier than October 31, 
1998, for a 100 percent rating for schizophrenia are the 
subject of a separate appellate decision).


REPRESENTATION

Moving Party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from July 1945 to August 
1946, and from May 1950 to July 1953.  He is the moving party 
in this matter, which comes to the Board of Veterans' Appeals 
(Board) from a June 2000 motion alleging CUE in a September 
1968 Board decision.


FINDINGS OF FACT


1.  In a September 1968 decision, the Board denied a rating 
in excess of 70 percent for schizophrenia and a total rating 
based on individual unemployability due to service-connected 
disability.

2.  The Board's decision of September 1968 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's September 1968 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is aware that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board is also aware 
of the recent publication of final regulations implementing 
VCAA.  See 66 Fed. Reg. 45,620, et seq., (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
not applicable in this case, the changes "merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. 45,629.  

The Board has reviewed the potential applicability to this 
case of the development provisions of VCAA and the 
implementing regulations, cited above.  A Board CUE claim 
presents an unusual analysis in relation to VCAA, since a 
Board CUE claim is to be decided on the basis of the evidence 
in the claims file as of the date of the Board determination, 
with the possible exception of decisions issued on or after 
July 21, 1992, for which the record that existed when the 
decision was made is deemed to include relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  In this case, there is no 
indication that there is additional information not 
associated with the claims file that would be relevant to 
adjudication of the moving party's Board CUE claims.

As to the notice provisions of VCAA, the moving party 
received actual notice of the CUE regulations in a letter 
from the Board to the moving party dated in June 2001.  As he 
received actual notice of the applicable regulations, which 
are very specific as to how he can substantiate his claim, 
the Board finds that the notice requirements of VCAA have 
been met.  See also Livesay v. Principi, No. 00-51 (U.S. Vet. 
App. Aug. 30, 2001) (en banc) (VCAA has no application to CUE 
motions).  

I.  Factual Background

The moving party's service medical records show that in 
November 1952, he was hospitalized for psychiatric 
examination after he made a number of bizarre statements 
which concerned his superiors.  After a prolonged period of 
observation and study, a conference of psychiatrists opined 
that the moving party was not psychotic, but suffered from a 
profound personality disorder of a schizoid type.  In 
February 1953, a Medical Board determined that he was unfit 
for further service.  

Post-service medical records show that in August 1962, the 
moving party was hospitalized at a private facility for 
psychiatric treatment.  On admission, he admitted to bizarre 
behavior of running down a freeway and saying he was going to 
rule the world.  He denied prior psychiatric treatment, but 
the examiner noted that the moving party had been in prison 
for rape and embezzlement.  The diagnosis was schizophrenic 
reaction, paranoid type.  

In October 1962, a VA neuropsychiatrist concluded that there 
was a direct relationship between the moving party's 
schizophrenic reaction and his service.  

By November 1962 decision, the RO awarded service connection 
for schizophrenic reaction and assigned it a 100 percent 
rating, effective August 6, 1962.

In June 1963, the moving party underwent VA psychiatric 
examination at which he reported that his longest job since 
separation from service had been for one year as a packer in 
a bakery.  He indicated that he left that job approximately 
18 months prior and had been unemployed since that time.  
After examining the moving party, the examiner concluded that 
the moving party's psychiatric disability had improved to 
such a degree that he could benefit from vocational 
rehabilitation.  

The moving party again had a VA psychiatric examination in 
September 1963, at which time the examiner concluded that the 
moving party was able to function only very marginally as a 
result of psychiatric disability.  The examiner further 
indicated that the moving party's psychiatric disability was 
interfering definitely with his social, domestic and 
industrial adjustment.  The diagnosis was schizophrenic 
reaction, chronic, paranoid type, in partial remission.  

By October 1963 rating decision, the RO continued the 100 
percent rating for the moving party's service-connected 
schizophrenic reaction.  

In February 1967, the moving party underwent VA medical 
examination at which he reported that he had been unemployed 
since 1960.  He indicated that he was currently training as a 
typist and was doing well.  On examination, he was 
intelligent and oriented, but had delusional ideas.  The 
examiner noted that the moving party showed a picture of 
chronic paranoid schizophrenia, but had managed to get along 
without hospitalization.  He stated that the moving party's 
acute psychotic symptoms had lessened, but that it was 
questionable whether he would be able to work in close 
proximity to other people.

By March 1967 rating decision, the RO reduced the rating for 
the moving party's schizophrenic reaction from 100 to 70 
percent, effective June 1, 1967.  In its decision, the RO 
determined that the evidence of record no longer showed that 
the moving party's schizophrenic reaction was manifested by 
complete social and industrial inadaptability.  The moving 
party appealed the RO determination.  

Additional evidence obtained by the RO included VA clinical 
records dated from January 1966 to April 1967.  These records 
show that the moving party received psychiatric treatment 
during this period.  In January 1966, he reported that he had 
been attending trade school for the past six months and was 
doing well.  The following month, he reported that he had 
completed trade school as a bookbinder.  In March 1966, he 
reported that he passed a civil service test to become a 
janitor.  He indicated that he felt relieved, relaxed, and at 
ease.  The examiner noted that the moving party was clean, 
neat, and responded well.  In April 1966, the moving party 
reported that he had an interview to become a janitor.  He 
denied hallucinations and indicated that he took his 
medications as prescribed.  The examiner noted that the 
moving party had made excellent progress, no longer showed 
any evidence of a psychosis, and was regarded as employable 
to engage in custodial work.  In November 1966, the moving 
party reported that he had enrolled in typing school.  In 
December 1966 and January 1967, the moving party was seen in 
connection with eye complaints.  In April 1967, he reported 
that he had quit vocational school because his eyes bothered 
him.  He was described as tense and anxious.  

In April 1967, a private physician indicated that the moving 
party's composite problems interfered with his being 
gainfully employed.  The physician indicated that, from brief 
exposure to the moving party, it was his opinion that he was 
totally disabled.  

In a second April 1967 letter, a private psychiatrist 
indicated that the moving party's psychiatric and ophthalmic 
conditions made it impossible for him to complete schooling 
to learn a trade or skill which would prepare him for 
industry.  

On July 1967 VA psychiatric examination, the moving party 
reported that he had been unemployed since 1962 due to "poor 
eyesight."  The examiner also noted that the moving party 
had a history of psychiatric hospitalization.  On examination 
he reportedly had some delusional and paranoid ideas, 
especially concerning his eyesight.  However, the examiner 
felt that the moving party was exaggerating his symptoms.  It 
was noted that the moving party was intelligent, and able to 
get along with others in a limited degree.  The examiner 
concluded that the moving party's psychotic condition would 
not prevent him from working a job such as a janitor which 
would not require any reading, assuming his paranoid ideas or 
delusions about his eyesight were strong enough to prevent 
him from doing work as a typist or office work.  The 
diagnosis was schizophrenic reaction, in partial remission.

VA outpatient treatment records dated from April to December 
1967 show that the moving party continued to receive monthly 
psychiatric treatment.  His adjustment was described as 
marginal during this period.  

In February 1968, the moving party had a VA psychiatric 
examination at which he was noted to be oriented and in fair 
contact, although he still had some delusions.  His judgment, 
insight and reason were slightly impaired.  The diagnosis was 
schizophrenic reaction, in partial remission.  The examiner 
indicated that the moving party showed poor social and 
industrial adjustment.  

In May 1968, the moving party submitted a statement 
indicating that he wished to file for "unemployability" as 
he was unable to work.  He also submitted an Income and Net 
Worth statement on which he indicated completion of one year 
of college and being totally disabled since 1962 due to 
nervousness and an eye disability.

In July 1968, the moving party testified at a Board hearing 
in Washington, D.C., that he felt that he was unable to work 
due to his psychiatric disability and eye disability.  He 
indicated that he had a difficult time concentrating and 
being around people.  He also stated he felt it was unfair 
that his rating had been reduced from 100 to 70 percent, as 
he had been a student at the time and had not been employed.  

Based on this evidence, in a September 1968 decision, the 
Board denied a rating in excess of 70 percent for the 
service-connected schizophrenic reaction and a total rating 
based on individual unemployability due to service-connected 
disability.  The Board determined that the moving party's 
schizophrenic reaction resulted in no more than severe 
impairment of social and industrial adaptability.  Also, the 
Board determined that although such disability imposed 
restrictions on obtaining and retaining of certain types of 
work, it was not of such severity to preclude ordinary 
physical activity and gainful employment compatible with his 
experience and education.  

The moving party now asserts that the Board's September 1968 
Board decision should be reversed on the grounds of CUE.  
Specifically, he asserts that it was unfair and illegal to 
reduce his rating from 100 to 70 percent.  He also generally 
asserts that he was not afforded due process of law.  His 
representative argues that the September 1968 Board was 
clearly and unmistakably erroneous in that it failed to 
consider the provisions of 38 C.F.R. § 3.340, 3.343, 3.344 
(1968), as well as 38 C.F.R. § 3.105(e) (1968).  He also 
argues that the evidence of record was insufficient to find 
that the moving party's psychiatric condition had undergone a 
material improvement or that such improvement would be 
maintained under the ordinary conditions of life.  

II.  Law and Regulations

Rule 1403, 38 C.F.R. § 20.1403 (2000), describes what 
constitutes clear and unmistakable error and what does not, 
and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  (38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of clear and unmistakable error, the definition of clear and 
unmistakable error was based on prior rulings of the U.S. 
Court of Appeals for Veterans Claims (Court).  More 
specifically, it was observed that Congress intended that VA 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1,567-68 (daily ed. Apr. 
16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Thus, the Board is permitted 
to seek guidance as to the existence of clear and 
unmistakable error in prior Board decisions based on years of 
prior Court precedent regarding clear and unmistakable error, 
such as Fugo v. Brown, 6 Vet. App. 40 (1993).

III.  Analysis

Initially, the Board notes that neither the moving party nor 
his representative has asserted that any facts known at the 
time of the September 1968 Board decision were not 
considered.  Rather, the moving party generally asserts that 
reducing his rating from 100 to 70 percent was unfair and 
illegal.  He also generally asserts that he was not afforded 
due process of law.  His representative argues that the 
September 1968 Board decision was clearly and unmistakably 
erroneous in that it failed to address the provisions of 38 
C.F.R. § 3.340, 3.343, 3.344 (1968), as well as 38 C.F.R. 
§ 3.105(e) (1968).  

The law in effect at the time of the Board's September 1968 
decision provided a 100 percent rating for schizophrenia 
where there were active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce complete social and industrial impairment.  A 70 
percent rating was provided in the case of lesser 
symptomatology producing severe impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Code 9203 
(1968).

38 C.F.R. § 3.340 provided that total disability would be 
considered to exist when there was present any impairment of 
mind or body which was sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
Total ratings would not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a) (1968).

In the case of disabilities which had undergone some recent 
improvement, a rating of total disability may be made, 
provided:  (1) that the disability must in the past have been 
of sufficient severity to warrant a total disability rating; 
(2) that it must have required extended, continuous, or 
intermittent hospitalization, or have produced total 
industrial incapacity for at least 1 year, or be subject to 
recurring, severe, frequent, or prolonged exacerbations; and 
(3) that it must be the opinion of the rating agency that 
despite the recent improvement of the physical condition, the 
veteran will be unable to effect an adjustment into a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(3) 
(1968).

Total disability ratings were not to be reduced without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement were to be evaluated in conjunction with all the 
facts of the record, and consideration was to be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precluded work, and, if the latter, 
reduction from total disability ratings would not be 
considered pending reexamination after a period of employment 
(3 to 6 months).  38 C.F.R. § 3.343 (1968).

The provisions of subsections (a) and (b) of 38 C.F.R. § 
3.344 articulated specific procedural requirements for the 
reduction of established and stable disability evaluations, 
which applied only to cases where the rating was in effect 
for five years or more.  In the case of disability ratings 
which existed for less than five years, such protection 
specifically did not apply.  38 C.F.R. § 3.344(c) (1968).  
Rather, reexaminations disclosing improvement, physical or 
mental, in these disabilities warranted a reduction in 
rating.  Id.  

Also in effect at the time of the Board's September 1968 
decision was 38 C.F.R. § 3.105(e) (1968), which provided that 
where the reduction in evaluation of a service-connected 
disability or employability status was considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action was to be taken.  The reduction was to be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires.  The veteran was to 
be notified at his latest address of record of the action 
taken and furnished detailed reasons therefor, and was to be 
given 60 days for the presentation of additional evidence.  

On review of the evidence of record in light of the criteria 
in effect at the time of the September 1968 Board decision, 
the Board finds that such decision was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.

Regarding the moving party's general allegations that the 
Board's actions in September 1968 were unfair, illegal, and 
denied him due process of law, it is noted that broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error" cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 
44.

His representative argues that the September 1968 Board 
decision was clearly and unmistakably erroneous in that it 
failed to address the provisions of 38 C.F.R. § 3.340, 3.343, 
3.344 (1968), as well as 38 C.F.R. § 3.105(e) (1968).  

With respect to the contention the Board's September 1968 
decision was clearly and unmistakably erroneous in that it 
failed to apply the provisions of 38 C.F.R. § 3.344, the 
Board notes that under the criteria in effect at that time, 
disability ratings which had been in effect for five years or 
less were not subject to the provisions of 38 C.F.R. § 3.344.  
In this case, the moving party's 100 percent rating for 
schizophrenic reaction became effective August 6, 1962.  Such 
rating had not been in effect for a period of 5 years or more 
prior to the reduction effective on June 1, 1967.  
Consequently, the provisions of 38 C.F.R. § 3.344 were 
inapplicable to the moving party's case and the Board's 
failure to discuss them was not CUE.

The moving party's representative also contends that the 
Board's September 1968 decision was clearly and unmistakably 
erroneous in that it failed to apply the provisions of 38 
C.F.R. § 3.105(e).  That provision provided that where a 
reduction was considered warranted, it was to be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires.  The veteran was to 
be notified at his latest address of record of the action 
taken and furnished detailed reasons therefor, and was to be 
given 60 days for the presentation of additional evidence.  

A review of the record in this case shows that by March 1967 
rating decision, the RO determined that a reduction in the 
rating for the moving party's schizophrenia from 100 to 70 
percent was warranted, effective June 1, 1967, more than 60 
days thereafter.  The record shows that the moving party was, 
in fact, informed of the proposal to reduce his rating from 
100 to 70 percent by letter and was further advised that he 
could submit additional evidence within sixty days "to show 
that the reduction for your nervous condition should not be 
made."  He was further advised that if no such evidence was 
submitted within 60 days from the date of the letter, the 
reduction would be made as indicated.  

In light of the foregoing, the Board finds that that the 
failure to specifically reference the provisions of 38 C.F.R. 
§ 3.195(e) in the September 1968 decision does not constitute 
CUE as it appears that the provisions were substantially 
followed.  It is noted that the Court has held that failure 
to address a specific regulatory provision involves harmless 
error unless the outcome would have been manifestly 
different.  Fugo, 6 Vet. App. at 44.

Finally, the moving party's representative contends that the 
Board's September 1968 decision was clearly and unmistakably 
erroneous in that it failed to apply the provisions of 38 
C.F.R. §§ 3.340 and 3.343.  He further argues that the Board 
in September 1968 did not find that there was material 
improvement in the moving party's schizophrenic reaction or 
that material improvement would be maintained under the 
ordinary conditions of daily life.  Under section 3.343, 
total disability ratings were not to be reduced without an 
examination showing material improvement in the physical 
condition.  Examination reports showing material improvement 
were to be evaluated in conjunction with all the facts of 
record, and consideration must be given specifically to 
whether the moving party attained improvement under the 
ordinary conditions of daily life, by prolonged rest, or by 
following a regimen which precluded work.  

As noted, the evidence of record at the time of the Board 
included a February 1967 VA medical examination report which 
noted that the moving party's acute psychotic symptoms had 
"lessened," although it was questionable whether he would 
be able to work in close proximity to other people.  Also of 
record were VA clinical records, at least one of which showed 
that the moving party no longer showed any evidence of a 
psychosis, and was regarded as employable to engage in 
custodial work.  In a July 1967 VA psychiatric examination 
report, the examiner concluded that the moving party's 
psychotic condition would not prevent him from working in a 
type of job such as a janitor which would not require any 
reading.

Although there was some evidence of record that the moving 
party was totally unemployable due to his service-connected 
psychiatric disorder, as the record at the time of the 
September 1968 Board decision contained contradictory 
evidence that the moving party's psychiatric disability was 
not productive of complete social and industrial impairment, 
reasonable minds could conclude that sustained improvement in 
the moving party's schizophrenia had clearly been 
demonstrated by the evidence of record.  Neither the moving 
party nor his representative has cited to any evidence 
ignored by the Board in September 1968 that would undeniably 
support his claim.  Instead, they disagree as to how the 
facts were weighed and evaluated.  Such argument is not a 
basis to find CUE.  In addition, the Board again observes 
that the mere failure to cite and discuss a regulation is not 
CUE.  For this reason, the Board finds that this alleged 
error in the September 1968 Board decision was not CUE as the 
evidence does not demonstrate that, had the error not been 
made, the outcome of the decision would have been manifestly 
changed.  See 38 C.F.R. § 20.1403(c).

In the absence of the kind of error of fact or law which 
would compel a conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board's September 1968 
decision.  


ORDER

The motion for revision of the September 1968 Board decision 
on the grounds of CUE is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



